           Case 1:20-cv-03090-LMM Document 53 Filed 05/07/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR
                  THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 LORENZO BYRD, on behalf of
 TOMMY L. BYRD, an incompetent
 adult,

       Plaintiff,
                                               NO. 1:20-CV-03090-LMM
 vs.

 UNITED STATES OF AMERICA,

       Defendant.


             AMENDED NOTICE OF DEPOSITION OF LORENZO BYRD

         Pursuant to Rule 30 of the Federal Rules of Civil Procedure, Defendant

serves this notice, by and through counsel for Plaintiff Lorenzo Byrd, amending

the date of the oral and videotaped deposition of the following witness at the time

and place stated below for use in this action, including in any dispositive motions

and at trial.

         Witness:    Lorenzo Byrd

         Date:       May 14, 2021

         Time:       9:30 am EST

         Location:   CRC Salomon, Inc.
                     2201 Old Court Road
                     Baltimore MD 21208
        Case 1:20-cv-03090-LMM Document 53 Filed 05/07/21 Page 2 of 4




      Court Reporter: Esquire and/or affiliate

      Videographer: Esquire and/or affiliate

      The deposition will continue from day to day until completed, with such

breaks, as necessary. A request to produce documents permitted under Rule

30(b)(2) is attached as Exhibit A.

      Respectfully submitted May 7, 2021.

                                        K URT R. E RSKINE
                                           Acting United States Attorney

                                        /s/ Trishanda L. Treadwell
                                        T RISHANDA L. T READWELL
                                        Assistant United States Attorney
                                        Georgia Bar No. 356896
                                        Trish.treadwell@usdoj.gov
                                        600 U.S. Courthouse
                                        75 Ted Turner Drive SW
                                        Atlanta, GA 30303
                                        (404) 581-6000 Fax (404) 581-6181




                                       2
           Case 1:20-cv-03090-LMM Document 53 Filed 05/07/21 Page 3 of 4




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 LORENZO BYRD, on behalf of
 TOMMY L. BYRD, an incompetent
 adult,

       Plaintiff
                                                    NO. 1:20-CV-03090-LMM
 vs.

 UNITED STATES OF AMERICA,

       Defendant



                                 Certificate of Service

         I certify that I have electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which will automatically send email notification

of such filing to attorneys of record.


May 7, 2021

                                                /s/ Trishanda L. Treadwell
                                                T RISHANDA L. T READWELL
                                                Assistant United States Attorney




                                            3
        Case 1:20-cv-03090-LMM Document 53 Filed 05/07/21 Page 4 of 4




                                   EXHIBIT A

      Under Fed. R. Civ. P. 34(b)(2), you are commanded to attend and testify at

the above specified time and place; you are commanded to produce the below

designated documents, electronically stored information, or tangible things in

your possession, custody, or control. The following requests do not seek any

communication to or from your legal counsel. Please produce a true and correct

physical copy of the following at the deposition or before. This is not intended to

duplicate documents that have already been produced in this case. This request is

only intended to capture additional documents not yet produced that are

responsive. All requests and terms used below should be read as having the same

meaning that Plaintiff intended in his deposition notices.

   1. Documents, emails, text messages, memoranda, telephone memos, notes,
      photographs, videos, or any other type of material concerning any facts
      related to this lawsuit.

   2. Statements, affidavits, declarations, letters, or other documents you have
      authored or contributed to concerning this case.

   3. Records, personal notes, calendars, diaries, phone logs and any other type
      of document (whether electronic, handwritten or otherwise) concerning any
      facts related to this lawsuit.
